DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 17 has been amended. 
No new claims have been added.
No claims have been cancelled.
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/13/2022 and 10/29/202 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Response to Arguments
Regarding the rejection of claim 1, Applicant argues: “Kamen does not teach or suggest in response to determining that the resource requested by the second DPA is a sensitive resource of the first DPA, denying access to the resource requested by the second DPA; and otherwise authenticating the second DPA, by the first DPA, and in response to determining that the second DPA is authenticated, permitting access to the resource requested by the second DPA
Examiner respectfully disagrees and asserts that :the action of determining to allow or deny access to memory (Kamen: system 100 OR database, interpreted as first DPA), is in response to a request to access memory from user device 112 (the second DPA) (see Kamen para. 46 and fig. 7)
With regards to limitation denying access to the resource requested by the second DPA; and otherwise authenticating the second DPA, by the first DPA, and in response to determining that the second DPA is authenticated, permitting access to the resource requested by the second DPA, Examiner respectfully disagrees  refers applicant to Kamen : para 47 as related to fig. 14)
fig. 14 which relates to para. 0047 of Kamren shows “the process begins in a block 410 in which a user selects content to view. In a decision block 412 a determination is made to whether the content is protected. In one embodiment, the title access level table will be scanned to verify whether an access level has been assigned to the title. If the answer is NO, the logic proceeds to a block 414 in which the user is enabled to view the content. If an access level has been defined, the answer to decision block 412 will be YES, and the logic will proceed to a block 416 in which the user will be authenticated”. 
[0047] After the user has been authenticated, the system will retrieve the access level for the title from title access level table 330 and the list of allowed access levels for the user from user-access table 310 and/or access level table 320, as depicted by a block 418. In a decision block 420 a determination is made to whether the access level for the title is in the user's allowed access level list. If the allowed access levels for the user do not include the access level assigned to the title, the answer to decision block will be NO, and the logic will proceed to a block 422 in which the user is informed (e.g., via a warning box or the like displayed on the TV screen) (not shown) that he or she is denied access to the content. If the user's allowed access levels include the assigned access level, the answer to decision block 420 is YES&lt; and the user is allowed to view the content.

Applicant also argues: Specifically, claim 1 requires in response to determining that the resource requested by the second DPA is a sensitive resource of the first DPA, denying access to the resource requested by the second DPA; and otherwise authenticating the second DPA, by the first DPA, and in response to determining that the second DPA is authenticated, permitting access to the resource requested by the second DPA. That is, sensitive resources are accessed within a predetermined memory address space, while non-sensitive resources are accessed within a second predetermined memory address spaceIn one embodiment, the address spaces are determined at manufacture time of the DPA. Access protection for sensitive resources can include permitting access to sensitive and non-sensitive resources by the host device and by the DPA whose resources are being accessed. Other DPAs can only access non-sensitive resources of the DPA and cannot access sensitive resources of the DPA. A host device can instruct a DPA to access the DPAs own sensitive resources. For example, host device can transmit an artificial intelligence (AI) model to a DPA and instruct the DPA to store the AI model in sensitive memory, or instruct the DPA to perform a cryptographic operation using a cryptographic module in secure storage of a sensitive resource partition (see e.g., paragraph 26 of the present application). Such a limitation is completely absent from Kamen. (applicant is reading spec into the claim)
Examiner respectfully disagrees and refers applicant to MPEP 
¶ 7.37.08    UNPERSUASIVE ARGUMENT: ARGUING LIMITATIONS WHICH ARE NOT CLAIMED
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [1]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also argues: “the user in Kamen is a parent, not a DPA. In fact, neither Office Action nor the cited sections of Kamen disclose in response to determining that the resource requested by the second DPA is a sensitive resource of the first DPA, denying access to the resource requested by the second DPA; and otherwise authenticating the second DPA, by the first DPA, and in response to determining that the second DPA is authenticated, permitting access to the resource requested by the second DPA. Such a limitation is completely absent from Kamen.
Examiner respectfully disagrees refers applicant to the response to previous argument. Examiner also adds that the determining that the resource requested is a sensitive resource, is not made by user. The communication and the determination whether resource requested is a sensitive resource, is made by the hardware or software, As An accelerator is a hardware device or a software program. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henry Mitchel et al. US 20180150391 (hereinafter Mitchel) in view of Yakov Kamen US 20030014750 (hereinafter Kamen).
As per claim 1, Mitchel teaches: A computer-implemented method of
configuring a plurality of data processing accelerators (DPAs) communicatively coupled to a host device, the method comprising:
receiving, by a first DPA in the cluster, from a second DPA in the cluster, a request for the second DPA to access a resource of the first DPA (“in block 1626, the accelerator sled 1302 routes the memory access request to another accelerator device (e.g., from the accelerator device 1218 to the accelerator device 1220) on the same
accelerator sled.” Mitchel: para. 75 and fig. 17, block 1626);
Mitchel does not teach; however, Kamen discloses: in response to determining that the resource requested by the second DPA is a sensitive resource of the first DPA, denying access to the resource requested by the second DPA; and otherwise authenticating the second DPA, by the first DPA, and in response to determining that the second DPA is authenticated, permitting access to the resource requested by the second DPA (“After the user has been authenticated, the system will retrieve the access level for the title from title access level table 330 and the list of allowed access levels for the user from user-access table 310 and/or access level table 320, as depicted by a block 418. In a decision block 420 a determination is made to whether the access level for the title is in the user's allowed access level list. If the allowed access levels for the user do not include the access level assigned to the title, the answer to decision block will be NO, and the logic will proceed to a block 422 in which the user is informed (e.g., via a warning box or the like displayed on the TV screen) (not shown) that he or she is denied access to the content. If the user's allowed access levels include the assigned access level, the answer to decision block 420 is YES&lIt; and the user is allowed to view the content.” Kamen: para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mitchel with the methods of Kamen to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of protected information.
As per claim 9, this claim defines a data processing accelerator (DPA) that
corresponds to the method of claim 1 and does not define any limitations beyond those
of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of
claim 1.
As per claim 17, this claim defines a system that corresponds to the method of
claim 1 and does not define any limitations beyond those of claim 1. Therefore, claim 17
is rejected with the same rational as in the rejection of claim 1.

Claims 2, 4, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being
unpatentable over Mitchel in view of Kamen and further in view of Jurgen Kerstna
et al. US 20100328320 (hereinafter Kerstna).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination
of Mitchel and Kamen does not teach; however, Kerstna discloses: authenticating the
second DPA comprises: generating and transmitting a random number to the second
DPA; receiving a first output from the second DPA that is based upon the random number and a shared secret between the first DPA and the second DPA; and generating a second output from the shared secret and random number, wherein if the second output matches the first output, the second DPA is deemed authenticated, otherwise the second DPA is not deemed authenticated (“the PDA and IMD can each have access to an instance or copy of a hash function (one-way function). During the authentication procedure, the PDA (or IMD) generates a random number or string, which is used as input to the hash function. The output and the generated random
number are transmitted to the IMD (or PDA). The IMD (or PDA) uses its version of the hash function and the received random number to calculate its own output. If this
calculated output is equal to the received one, the IMD (or PDA) considers the PDA (or IMD) to be correctly authenticated.” Kerstna. Para. 93).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combination of Mitchel and
Kamen with the teaching of Kerstna to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in insure that the communication is conducted with an intended entity.
As per claim 4, the rejection of claim 2 is incorporated herein. The combination
of Mitchel and Kamen does not teach; however, Kerstna discloses: the shared secret is a one-way function wherein the one-way function is not determinable from an output of the one-way function (Kerstna. Para. 93).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combination of Mitchel and
Kamen with the teaching of Kerstna to meet the preceding limitations. One of ordinary
skill in the art would have been motivated to make such modification since such
techniques were known at the time of the instant invention and would have been applied
in insure that the communication is conducted with an intended entity.
As per claim 10, this claim defines a data processing accelerator (DPA) that corresponds to the method of claim 2 and does not define any limitations beyond those of claim 2. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 2.
As per claim 12, this claim defines a data processing accelerator (DPA) that
corresponds to the method of claim 4 and does not define any limitations beyond those
of claim 4. Therefore, claim 12 is rejected with the same rational as in the rejection of
claim 4.
As per claim 18, this claim defines a system that corresponds to the method of
claim 2 and does not define any limitations beyond those of claim 2. Therefore, claim 18
is rejected with the same rational as in the rejection of claim 2.
As per claim 20, this claim defines a system that corresponds to the method of
claim 4 and does not define any limitations beyond those of claim 4. Therefore, claim 20
is rejected with the same rational as in the rejection of claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable
over Mitchel in view of Kamen in view of Kerstna and further in view of Joydeep
Ray et al. US 20220066931 (hereinafter Ray).
As per claim 5, the rejection of claim 2 is incorporated herein. The combination
of Mitchel, Kamen and Kerstna does not teach; however, Ray discloses: the shared
secret is embedded in the first and second DPA and is updateable (“The operation 2812
to reprogram the dynamic hash unit 2807 can include requesting the dynamic hash unit
2807 to switch to a different hash function that will result in a different bank access
pattern. The dynamic hash unit 2807 can then switch to a different one of multiple hash
functions that are available within the hardware or firmware of the dynamic hash unit
2807. In one embodiment, the dynamic hash unit 2807 may be configured to accept an
updated hash function that may override one of the pre-configured hash functions of the
dynamic hash unit 2807. This updated hash function may be added to the set of
available hash functions that may be selected by operation 2812.” Ray: para. 365).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combination of Mitchel, Kamen and Kerstna with the teaching of Ray to meet the preceding limitations. One of
ordinary skill in the art would have been motivated to make such modification since
such techniques were known at the time of the instant invention and would have been
applied allow the system to provide different hash values.
As per claim 13, this claim defines a data processing accelerator (DPA) that
corresponds to the method of claim 5 and does not define any limitations beyond those
of claim 5. Therefore, claim 13 is rejected with the same rational as in the rejection of
claim 5.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable
over Mitchel in view of Kamen in view of Kerstna and further in view of Vaden
Mohrmann et al. US 20090259833 (hereinafter Mohrmann).
As per claim 8, the rejection of claim 2 is incorporated herein. The combination of Mitchel, Kamen and Kerstna does not teach; however, Mohrmann discloses: installing by the first DPA an update to the shared secret (“if a customer has a specific hash function that can be loaded onto the security card 200, the I/O interface 204 can
be accessed, and a hash function installation routine can be executed by the processor
202 to enable one or more hash functions to be used by the security card 200. Upon
executing the hash function installation routine, the lock bit 208 can be permanently set
to restrict further access to the security card 200 to modify hash functions. Additionally,
the module 214 including a processor 202 enables the hash function routine to be
executed local to the module 214 and security card 200 thereby reducing or obviating
the need to communicate data using the IHS bus 212 during installation of the hash
functions.” Mohrmann: para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the combination of Mitchel, Kamen and Kerstna with the teaching of Mohrmann to meet the preceding limitations.
One of ordinary skill in the art would have been motivated to make such modification
since such techniques were known at the time of the instant invention and would have
been applied allow the system to enhance the security and the flexibility of the system.
As per claim 16, this claim defines a data processing accelerator (DPA) that
corresponds to the method of claim 8 and does not define any limitations beyond those
of claim 8. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 8.
Would Be Allowable Subject Matter
Claims 3, 6, 7, 11, 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493